United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-2768
                      ___________________________

                            Jeremy Bradley Pearson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   St. Louis City Police Department, 4th District; Arresting Officer Unknown

                           lllllllllllllllllllllDefendants

                 Joseph Morrell, St. Louis City Police Officer

                     lllllllllllllllllllllDefendant - Appellee

                Sam Dotson, Chief of Police, City of St. Louis

                           lllllllllllllllllllllDefendant
                                   ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                            Submitted: July 7, 2021
                            Filed: October 21, 2021
                                 [Unpublished]
                                 ____________

Before ERICKSON, MELLOY, and STRAS, Circuit Judges.
                          ____________
PER CURIAM.

      Jeremy Pearson appeals following the district court’s adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. We review the grant of summary judgment
de novo, viewing the record and drawing all reasonable inferences in the light most
favorable to Pearson. See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017).

       We conclude that the allegations in Pearson’s verified complaint created a
genuine issue of material fact as to whether Officer Morrell used excessive force in
arresting him. See Roberson v. Hayti Police Dep’t, 241 F.3d 992, 995-96 (8th Cir.
2001) (verified complaint is equivalent of affidavit for purposes of summary
judgment, and complaint signed and dated as true under penalty of perjury satisfies
requirements of verified complaint). Although the district court found that Pearson
was behaving erratically during the robbery, the only record evidence clearly attesting
to the moments leading up to Pearson’s injuries were the conflicting accounts in
Morrell’s affidavit and Pearson’s verified complaint. Summary judgment was
therefore improper. See Mack v. Dillon, 594 F.3d 620, 623-24 (8th Cir. 2010) (per
curiam) (reversing summary judgment for defendant where plaintiff’s verified
complaint allegations conflicted with shooting officer’s attestation that plaintiff was
holding gun in his hand when officer shot him).

      As to Pearson’s challenge to the district court’s denial of appointed counsel,
while the court did not abuse its discretion in denying without prejudice Pearson’s
motions for counsel, see Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir.
2006) (standard of review; relevant criteria for appointment of counsel in civil case),
the court is free on remand to reconsider whether to appoint counsel.

       Accordingly, we reverse as to the grant of summary judgment on the
excessive-force claim against Morrell, affirm in all other respects, and remand for
further proceedings.
                      ______________________________

                                         -2-